Judgment, Supreme Court, Bronx County (Dominick Massaro, J.), rendered July 9, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree, criminally negligent homicide and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, 2 to 4 years and 3lh to 7 years, respectively, unanimously affirmed.
Defendant’s claim that the verdict is repugnant is not preserved since no such objection was taken to the verdict before discharge of the jury (People v Hankinson, 119 AD2d 506, 507, lv denied 68 NY2d 668, citing, inter alia, People v Satloff, 56 NY2d 745). In any event, the verdict was not repugnant since the jury found that defendant intended to cause serious physical injury to the victim by hitting him in the head with a gun and failed to perceive the risk that the gun would fire on impact. The acquittal on the count of criminal possession of a weapon in the second degree was consistent with the instruction, given at defendant’s request, which defendant was not entitled to, that intent to use the gun unlawfully against another required an intent to fire the weapon. Defendant’s claim that the court erred in failing to submit the homicide counts in the alternative was waived, having taken *290the benefit of the favorable charge (see, People v Shaffer, 66 NY2d 663, 665).
Defendant’s claim that he was excluded from sidebar conferences during questioning of potential jurors in open court is unsupported by the record (see, People v Cuevas, 203 AD2d 88, lv denied 83 NY2d 909). It is defendant’s obligation to generate a proper record for review (see, People v Kinchen, 60 NY2d 772; compare, People v Monclavo, 87 NY2d 1029). Moreover, defendant could not have made any meaningful contribution by his presence at the interviews of these prospective jurors (People v Feliciano, 88 NY2d 18; People v Velasco, 77 NY2d 469). Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.